Title: To Thomas Jefferson from Philip Mazzei, 18 February 1780
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Nantes, Feby: 18th. 1780.

I send you the inclosed copies, containing my corrispondence with Mr. D’Acosta and Dr. Franklin, being the most satisfactory proof I can give of having done what I prudently and decently could do to find the means for proceeding on the important business so strongly recommended to me. My delay to write to Dr. Franklin, and the distance between the first and second letter have proceeded cheafly from the reports we often had of the arrival of the confederacy in one of the spanish Ports, Mr. D’Acosta having often repeated to me that as soon as Mr. Penet arrived, or the least remittance was received from America, or even a letter to satisfy the minds of his Partners, my letter of credit would be paid. Your not writing to the House has been a great charge against you, as well as against congress the states of south Carolina and Pensilvania. He often said that the government of the state of Boston have been more regular. To this I answered, that in New-Egland they have always been Merchants; but we are beginners and cannot as yet be acquainted with all the rules of the counting-House of a Merchant; that perhaps you had written, and the letters were lost; or Mr. Penet being on the spot it was probably thought superfluous to write to his House, since he made his contracts, received the necessary acknowledgements, and could have as many copies as he thought expedient of all interesting papers. We have repeatedly written, says he, that they must write to the House; Mr. Penet may die, and we have nothing to shew; and then hinted, more by motions than words, that Mr. Penet was not in danger of losing any thing. As he might easily suppose, that I must have heared enough of that already, I answered as if he had spoken in clear terms, and said, That Mr. Penet being the first mentioned in the firm of the house it was natural for us to believe him to be the person of the first consequence in every respect; and as one of his clerk’s had said on change (I suppose by his order to support the honour of the house) that they were not obliged to pay Mr. Penet’s letter of credit, because he had drawn on his private account, I observed that I had made some objections to Mr. Penet in Williamsburgh about his signing his own name only, and that I had acquiesced on his assertions of its being the same; but now I clearly comprehended the mystery (expressing this more with motions than words in conformity to the fashion.) I assure you, Sir, that I have been greatly and often mortifyed by a continuance of complaints and reproaches against us (some of which, as I thought them ill founded, I had thoroughly confuted) and always in the same words, like the repetition of a Parrot. One day when I could hold it no longer, I told him, that in consequence of our Constitution our feelings for whatever regards the Community differ from the feelings of those, who live in a monarchical Government; that I was wounded by his reflections; and beged he would decline the subject. His behaviour to me, since the first 8, or 10 days, has been inconsistent, unequal, and sometimes provoking to a degree, that I incline to think, that he wanted to riduce me to go out of temper, in hope of prejudicing my character here where he knows I am a stranger, and to raise from that some plausible pretence for not paying the 300 Louis. To oppose his views, and for other good reasons, I have behaved in a manner as to leave him to guess whether I have been sensible, or not, of his undelicacy and indecency in speaking, evasions in writing, and mean dirty shuffling way of proceeding in every respect. Only the day before yesterday I was forced to make him understand on change, that I should be obliged to preceed legally, after he had declared with such a roguish impudence, as has shocked all who have heared it, that he would return me my receits when I should return him the 53 Louis and 18 livres, but would keep the letter of recommendation (so it was termed by him instead of letter of credit) with which I had no business, being a letter directed to his house. He came however to his senses in the after-noon (I suppose out of fear after reflecting on the consequences of such a denial) and sent the letter of credit with my receits by 2 clerks, to whom I returned the money and certificates, but could not prevail on them to take the interest, which I was sorry for. In the interim of the 3 last letters he promised an answer in writing twice to me on change, and once to a Gentleman, by whom I sent the 2d; but never did. Was I to call him to account (which I would certainly do had I not publick business on hand) I firmly believe that he would deny having refused me the letter of credit on my returning the money. You will please to observe, that I made no answer to his 2d. letter and certificate, because I could not do it without expressing my just resentiment for his repeated scandalous evasions, or affecting not to understand him and pass for a simpleton, or a pusillanimous wretch. The field is large, but shall say no more about it untill I see Mr. Penet, or hear from him. I shall set out for Paris before morning, and am most respectfully, Sir, Your Excellency’s most Obedt. and most humble Servant,

Philip Mazzei

